Exhibit 10.1

AVIS BUDGET GROUP, INC.

DEFERRED COMPENSATION PLAN

Amended and Restated as of January 1, 2008



--------------------------------------------------------------------------------

AVIS BUDGET GROUP, INC.

DEFERRED COMPENSATION PLAN

Table of Contents

 

ARTICLE I – INTRODUCTION

   3

ARTICLE II – DEFINITIONS

   4

ARTICLE III – PARTICIPATION

   6

ARTICLE IV – ELECTIVE AND MATCHING DEFERRALS

   7

ARTICLE V – ACCOUNTS

   8

ARTICLE VI – PAYMENTS

   9

ARTICLE VII – BENEFICIARY DESIGNATION

   10

ARTICLE VIII – PLAN ADMINISTRATION

   11

ARTICLE IX – AMENDMENT AND TERMINATION

   12

ARTICLE X – MISCELLANEOUS

   13

ARTICLE XI – FUNDING

   14

 

2



--------------------------------------------------------------------------------

ARTICLE I – INTRODUCTION

 

1.1 Purpose of Plan

Avis Budget Group, Inc. (the “Company”) has adopted the Avis Budget Group, Inc.
Deferred Compensation Plan (“the Plan”), as set forth herein, to provide a means
by which certain employees may elect to defer receipt of designated percentages
or amounts of their Compensation and to provide a means for certain other
deferrals of Compensation.

 

1.2 Status of Plan

The Plan is intended to be “a plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2) and 301(a)(3) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with such intent. The
Plan is amended and restated effective as January 1, 2008 to comply with
Section 409A of the Code and the regulations thereunder.

 

3



--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

 

2.1 Account means, for each Participant, the account established for his or her
benefit under Section 5.1.

 

2.2 Beneficiary means the person(s) or entity designated by the Participant in
accordance with the provisions of Article VII to receive benefits under the Plan
as a result of a Participant’s death.

 

2.2 Board means the Board of Directors of the Company.

 

2.3 Change of Control means the date on which:

(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

(b) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;

(c) a majority of members of the Company’s Board of Directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election; or

(d) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month periods ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have at
total gross fair market value equal to more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.

 

2.4 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

 

2.5 Committee means a Committee of one or more persons appointed by the Board to
administer the Plan. In the absence of such appointment, or if, due to
resignation or other cause, no appointed members remain, the Board shall be the
Committee.

 

2.6 Compensation means a Participant’s annual base salary, annual bonus and
commissions received from the Employer as compensation for services.

 

2.7 Disabled or Disability means the inability of a Participant to engage in any
substantial, gainful activity by reason of any medically determinable physical
or mental impairment which can be expected to result in death or which has
lasted or can be expected to last for a continuous period of not less than 12
months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee.

 

2.8 Effective Date means October 31, 1999.

 

2.9 Election Form means the participation election form as approved and
prescribed by the Committee.

 

2.10 Elective Deferral means the portion of Compensation which is deferred by a
Participant under Section 4.1.

 

2.11 Eligible Employee means each employee of the Employer who is determined by
the Employer in its sole discretion to be eligible to participate in the Plan.

 

2.12 Employer means the Company, any successor to all or a major portion of the
Company’s assets or business which assumes the obligations of the Company, and
each other entity that is affiliated with the Company which adopts the Plan with
the consent of the Company, provided that the Company shall have the sole power
to amend the Plan.

 

2.13 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation which
amends, supplements or replaces such section or subsection.

 

2.14 Matching Deferral means a deferral provided by the Employer for a
Participant’s benefit as described in Section 4.3.

 

4



--------------------------------------------------------------------------------

2.15 Participant means any individual who participates in the Plan in accordance
with Article III.

 

2.16 Plan means this Avis Budget Group, Inc. Deferred Compensation Plan, as
amended from time to time.

 

2.17

Plan Year means the twelve consecutive month period ending each December 31st.

 

2.18 Termination of Employment means a Participant’s separation from the service
of the Employer by reason of resignation, discharge, or retirement. Separation
from service as a result of a transfer to an affiliate or subsidiary of the
Employer does not constitute Termination of Employment.

 

2.19 Trust means the trust established by the Company that identifies the Plan
as a plan with respect to which assets are to be held by the Trustee.

 

2.20 Trustee means the trustee or trustees under the Trust.

 

5



--------------------------------------------------------------------------------

ARTICLE III – PARTICIPATION

 

3.1 Commencement of Participation

Any Eligible Employee who elects to defer part of his or her Compensation in
accordance with Section 4.1 shall become a Participant in the Plan as of the
date such deferrals commence in accordance with Section 4.1.

 

3.2 Continued Participation

A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account. Notwithstanding the foregoing,
Participation in respect of any calendar year is not a guarantee of
participation in respect of any future calendar year.

 

6



--------------------------------------------------------------------------------

ARTICLE IV – ELECTIVE AND MATCHING DEFERRALS

 

4.1 Elective Deferrals

Any individual who becomes an Eligible Employee at the time he or she is hired
by an Employer may, by completing an Election Form and filing it with the
Committee within 30 days following the date on which the Committee gives such
individual written notice that the individual is an Eligible Employee, elect to
defer a percentage or dollar amount of one or more payments of Compensation, on
such terms as the Committee may permit, which are earned by and payable to the
Participant after the date on which the individual files the Election Form. Such
election will continue in effect until a new Election Form is completed and
takes effect in the next succeeding Plan Year.

Any other Eligible Employee may elect to defer a percentage or dollar amount of
one or more payments of Compensation, on such terms as the Committee may permit,
commencing with Compensation paid in the next succeeding Plan Year, by
completing an Election Form prior to the first day of such succeeding Plan Year.
Such election will continue in effect until a new Election Form is completed and
takes effect in the next succeeding Plan Year.

 

4.2 Elective Deferral Limitations

No dollar limitation exists on the total amount of Compensation that may be
deferred under the Plan. However, each component of Compensation is subject to a
separate deferral percentage limitation. For each Plan Year, a Participant may
not defer more than:

 

  •  

80% of annual base salary;

 

  •  

98% of annual bonus; and

 

  •  

80% of commissions.

 

4.3 Matching Deferrals

The Employer shall credit to the Account of each Eligible Employee Matching
Deferrals equal to the amount of the Elective Deferrals made by such Eligible
Employee pursuant to Section 4.1, but in no event greater than 6% of such
Eligible Employee’s Compensation for the Plan Year.

 

4.4 Vesting

A Participant shall be immediately vested in, and shall have a nonforfeitable
right to, all Elective Deferrals, Matching Deferrals, and all income and gain
attributable thereto, credited to his or her Account; provided, however, that
the existence of such right shall not be deemed to vest in any Participant any
right, title or interest in or to any specific assets of the Employer.

 

7



--------------------------------------------------------------------------------

ARTICLE V – ACCOUNTS

 

5.1 Accounts

The Committee shall establish an Account for each Participant reflecting
Elective Deferrals and Matching Deferrals made for the Participant’s benefit
together with any adjustments for income, gain or loss and any payments from the
Account. The Committee may cause the Trustee to maintain and invest separate
asset accounts corresponding to each Participant’s Account. The Committee shall
establish sub-accounts for each Participant that has more than one election in
effect under Section 6.1 and such other sub-accounts as are necessary for the
proper administration of the Plan. The Committee shall periodically, but no less
frequently than annually, provide the Participant with a statement of his or her
Account reflecting the income, gains and losses (realized and unrealized),
amounts of deferrals, and distributions of such Account since the prior
statement.

 

5.2 Investments

The assets of the Trust shall be invested in such investments as the Trustee
shall determine. The Trustee may (but is not required to) consider the
Employer’s or a Participant’s investment preferences when investing the assets
attributable to a Participant’s Account.

 

8



--------------------------------------------------------------------------------

ARTICLE VI – PAYMENTS

 

6.1 Election as to Time and Form of Payment

A Participant shall elect (on the Election Form used to elect to defer
Compensation under Section 4.1) the date at which the Elective Deferrals and
Matching Deferrals (including any earnings attributable thereto) will commence
to be paid in cash to the Participant. The Participant may elect a specified
date or the date that is six months after Termination of Employment. The
Participant shall also elect thereon for payments to be paid in either:

 

  a a single lump-sum payment; or

 

  b. a series of installments paid over a period elected by the Participant of
up to 10 years, the amount of each installment to equal the balance of his or
her Account immediately prior to the installment divided by the number of
installments remaining to be paid. The Participant shall elect whether such
installments are made annually, semiannually, quarterly or monthly.

Such distribution election detailing the time and form of payment will need to
be made on an annual basis with respect to each year’s deferral and will only be
effective for Elective Deferrals and Matching Contributions made for the Plan
Year beginning after the date of the election. If an election under this Section
is not made timely or is deemed invalid by the Committee, the default time of
distribution for such deferral will be six months after Termination of
Employment and the default form of payment will be a single-lump sum payment.
Except as provided in Sections 6.2, 6.3 or 6.4, payment of a Participant’s
Account shall be made in accordance with the Participant’s elections under this
Section 6.1.

In accordance with Section 409A of the Code and the regulations thereunder,
prior to December 31, 2008, each Participant shall have the opportunity to
revoke their current election on file and make a new distribution election which
will apply to their entire Account balance. Amounts previously scheduled to be
distributed in the 2008 calendar year can not be modified and are not eligible
for this special unifying election. Furthermore, amounts previously scheduled to
be paid after the 2008 calendar year can not be modified to be paid during the
2008 calendar year, but can be modified to be paid in any calendar year after
2008. The Committee, in its sole discretion, shall establish procedures to
implement this special election process consistent with the requirements of
Section 409A of the Code and the regulations thereunder.

Notwithstanding the above, upon a Participant’s Termination of Employment, in
the event such Participant’s Account balance is less than $25,000, such Account
balance shall be distributed as soon as possible following such Termination of
Employment in the form of a single lump-sum payment; provided, however, such
distribution shall be subject to a six month delay.

 

6.2 Change of Control

Notwithstanding Section 6.1, as soon as possible following a Change of Control,
each Participant shall be paid his or her entire Account balance in a single
lump sum.

 

6.3 Disability

Notwithstanding Section 6.1, if a Participant becomes Disabled prior to the
complete distribution of his or her Account, the balance of the Account shall be
paid as soon as practicable to the Participant, in the form elected by the
Participant pursuant to Section 6.1.

 

6.4 Death

Notwithstanding Section 6.1, if a Participant dies prior to the complete
distribution of his or her Account, the balance of the Account shall be paid as
soon as practicable to the Participant’s designated Beneficiary or
Beneficiaries, elected by the Participant pursuant to Section 7.

 

6.5 Taxes

All federal, state or local taxes that the Committee determines are required to
be withheld from any payments made pursuant to this Article VI shall be
withheld.

 

9



--------------------------------------------------------------------------------

ARTICLE VII – BENEFICIARY DESIGNATION

 

7.1 Designation

Upon enrollment in the Plan, each Participant shall file with the Committee a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change his
or her Beneficiary designation without the consent of any prior Beneficiary by
filing a new such designation with the Committee on a form designated by the
Committee for such purpose. The most recent such designation received by the
Committee shall be controlling and shall be effective upon receipt and
acceptance by the Committee; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Participant’s death.

 

7.2 Failure to Designate Beneficiary

If no such Beneficiary designation is in effect at the time of a Participant’s
death, or if no designated Beneficiary survives the Participant, or if such
designation conflicts with law, the Participant’s estate shall be deemed to have
been designated as the Beneficiary and shall receive the payment of the amount,
if any, payable under the Plan upon the Participant’s death. If the Committee is
in doubt as to the right of any person to receive such amount, the Committee may
retain such amount, without liability for any interest thereon, until the rights
thereto are determined, or the Committee may pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
obligations of the Employer under the Plan.

 

7.3 Payment to Representatives

If the Committee determines that a Participant or Beneficiary is legally
incapable of giving valid receipt and discharge for the payment due from this
Plan, such amounts shall be paid to a duly appointed and acting guardian, if
any. If no such guardian is appointed and acting, the Committee may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of appropriate
jurisdiction on behalf of the Participant or Beneficiary and such payment shall
be a complete discharge of the obligations of the Employer under the Plan.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII – PLAN ADMINISTRATION

 

8.1 Powers and Duties of the Committee

The Committee shall have absolute discretion with respect to the operation,
interpretation and administration of the Plan. The Committee's powers and duties
shall include, but not be limited to:

 

  a) Establishing Accounts for Participants;

 

  b) Determining eligibility for, and amount of, distributions from the Plan;

 

  c) Adopting, interpreting, altering, amending or revoking rules and
regulations necessary to administer the Plan;

 

  d) Delegating ministerial duties and employing outside professionals as may be
required; and

 

  e) Entering into agreements or taking such other actions on behalf of the
Employer as are necessary to implement the Plan.

Participants are not prohibited from serving as members of the Committee. If an
individual is both a Participant and a member of the Committee, such individual
is prohibited from making any decision with respect to his or her own
participation in, or individual benefits under, the Plan. Any action of the
Committee may be taken by a vote or written consent of the majority of the
Committee members entitled to act. Any Committee member shall be entitled to
represent the Committee, including the signing of any certificate or other
written direction, with regard to any action approved by the Committee.

 

8.2 Information

To enable the Committee to perform its functions, the Employer shall supply full
and timely information to the Committee on all matters relating to the
compensation of Participants, their employment, retirement, death, termination
of employment, and such other pertinent facts as the Committee may require.

 

8.3 Claims Procedure

In the event a claim by a Participant relating to the amount of any distribution
is denied, such person will be given written notice by the Committee of such
denial, which shall set forth the reason for denial. The Participant may, within
sixty (60) days after receiving the notice, request a review of such denial by
filing notice in writing with the Committee. The Committee, in its discretion,
may request a meeting with the Participant to clarify any matters it deems
pertinent. The Committee will render a written decision within sixty (60) days
after receipt of such request, stating the reason for its decision. If the
Committee is unable to respond within sixty (60) days, an additional sixty
(60) days may be taken by the Committee to respond. The Participant will be
notified if the additional time is necessary by the end of the initial sixty
(60) day period. The determination of the Committee as to any disputed questions
or issues arising under the Plan and all interpretations, determinations and
decisions of the Committee with respect to any claim hereunder shall be final,
conclusive and binding upon all persons.

 

11



--------------------------------------------------------------------------------

ARTICLE IX – AMENDMENT AND TERMINATION

 

9.1 Amendments

Except as expressly provided in Section 9.3 hereof, the Company, in its sole
discretion, by action of its Board or other governing body charged with the
management of the Company, or its designee, may amend the Plan, in whole or in
part, at any time.

 

9.2 Termination

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 9.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer. Upon termination, the Company may elect to (a) continue to maintain the
Plan to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) pay to Participants (or their beneficiaries) the balance of
their Accounts no sooner than twelve months and no later then 24 months after
the Plan termination is effective.

For purposes of the preceding sentence, in the event the Company chooses to
implement clause (b), such termination and liquidation of the Plan shall be
subject to the following limitations:

 

  (1) The termination and liquidation may not occur proximate to a downturn in
the financial health of the Company or the Employer;

 

  (2) The Employer must terminate and liquidate all other plans, programs and
arrangements it sponsors that would be aggregated with the Plan under Treasury
Regulation 1.409A-1(c) if any Participant had deferred compensation under such
plans, programs and arrangements; and

 

  (3) The Employer may not adopt a new plan that would be aggregated with the
Plan under Treasury Regulation 1.409A-1(c) if any Participant had participated
in such plan for a period of three years following the date the termination and
liquidation become irrevocable.

 

9.3 Protection of Benefit

No amendment or termination of this Plan shall reduce the rights of any
Participant with respect to amounts allocated to a Participant’s Account prior
to the date of such amendment or termination without the Participant’s express
written consent.

 

12



--------------------------------------------------------------------------------

ARTICLE X – MISCELLANEOUS

 

10.1 Tax Withholding

The Employer shall have the right to deduct an amount sufficient in the opinion
of the Employer to satisfy all federal, state and other governmental tax
withholding requirements relating to any distribution from the Plan.

 

10.2 Offset to Benefits

Amounts payable to the Participant under the Plan may be offset by any
reasonable monetary claims the Employer has against the Participant.

 

10.3 Inalienability

Except as provided in Section 10.2 hereof, a Participant's right to payments
under this Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant. In no event shall the Employer make any payment
under this Plan to any person or entity other than the Participant or
Beneficiary, unless required by law.

 

10.4 Employment

The adoption and maintenance of this Plan does not constitute a contract between
the Employer and any Participant and is not consideration for the employment of
any person. Nothing contained herein gives any Participant the right to be
retained in the employ of the Employer or derogates from the right of the
Employer to discharge any Participant at any time and for any reason without
regard to the effect of such discharge upon his or her rights as a Participant
in the Plan.

 

10.5 Indemnity of Committee

The Employer indemnifies and holds harmless the Committee and its designees from
and against any and all losses resulting from any liability to which the
Committee may be subjected by reason of any act or conduct (except willful
misconduct or gross negligence) in its official capacity in the administration
of this Plan, including all costs and expenses reasonably incurred in its
defense, in case the Employer fails to provide such defense.

 

10.6 Liability

No member of the Board, the Committee, or management of the Employer shall be
liable to any person for any action taken under the Plan.

 

10.7 Rules of Construction

 

  (a) Governing Law. The construction and operation of this Plan are governed by
the laws of the State of Delaware, except to the extent superseded by federal
law.

 

  (b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

 

  (c) Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

 

  (d) Singular and Plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

 

  (e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be reformed, construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.

 

13



--------------------------------------------------------------------------------

ARTICLE XI – FUNDING

 

11.1 Unfunded Plan

This Plan is intended to be unfunded for tax purposes and all distributions
hereunder shall be made out of the general assets of the Employer. No
Participant or Beneficiary shall have any right, title, interest, or claim in or
to any assets of the Employer other than as an unsecured creditor. The Plan
constitutes only an unsecured commitment by the Employer to pay benefits to the
extent, and subject to the limitations, provided for herein. Although, this Plan
constitutes an “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), it is intended to
cover only a select group of management or highly compensated employees pursuant
to Sections 201, 301 and 401 of ERISA.

 

11.2 Trust

Notwithstanding the foregoing, the Employer has the discretion to contribute to
an irrevocable grantor trust amounts allocated to a Participant’s Account. The
assets of such Trust shall be available to the creditors of the Employer in the
event of bankruptcy or insolvency. To the extent of the Trust assets, amounts
due under the Plan shall be payable first from such Trust to Participants before
any claim is made against the Employer. The Committee may provide direction to
the Trustee or custodian on behalf of the Employer as it deems necessary to
provide for the proper distribution of benefits from the Trust.

 

14